Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered January 27, 2006, convicting him of burglary in the first degree, burglary in the second degree, intimidating a victim in the third degree, assault in the second degree, and endangering the welfare of a child (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was prejudiced by the trial court’s charge on burglary in the first degree is unpreserved for appellate review and, in any event, without merit (see People v Charles, 61 NY2d 321, 327-328 [1984]; People v Leal, 48 AD3d 700, 701 [2008]; People v Gillespie, 287 AD2d 288, 289 [2001]). Rivera, J.P., Dickerson, Lott and Sgroi, JJ., concur.